MEMORANDUM **
Susano Manrique-Castruita, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion an IJ’s denial of a motion to continue, Baires v. INS, 856 F.2d 89, 91 (9th Cir.1988), and we deny the petition for review.
The IJ did not abuse his discretion in denying Manrique-Castruita’s fourth request for a continuance. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.